FILED
                            NOT FOR PUBLICATION                             JUL 03 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 11-10439

               Plaintiff - Appellee,              D.C. No. 2:06-cr-00191-GEB

  v.
                                                  MEMORANDUM *
RAMON RAMOS-SOLANO,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Eastern District of California
                   Garland E. Burrell, Jr., District Judge, Presiding

                                                        **
                              Submitted June 26, 2012

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Ramon Ramos-Solano appeals from the 21-month sentence imposed upon

revocation of supervised release. We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Ramos-Solano first contends that the district court procedurally erred by

failing to explain the reasons for the sentence or why it rejected his mitigating

arguments. The record reflects that the district court reviewed all of the evidence

submitted, listened to the mitigating arguments, and considered the 18 U.S.C.

§ 3553(a) factors as limited by section 3583. Nothing more was required here. See

Rita v. United States, 551 U.S. 338, 358-59 (2007).

      Ramos-Solano also contends that his sentence is substantively unreasonable

because it was greater than necessary to meet the goals of rehabilitation. The

record reflects that the sentence is substantively reasonable in light of Ramos-

Solano’s lengthy criminal history, failure to be deterred, and breach of trust. See

18 U.S.C. § 3583(e); United States v. Miqbel, 444 F.3d 1173, 1182 (9th Cir. 2006)

(at a revocation sentencing, a district court may sanction the defendant for his

breach of trust).

      AFFIRMED.




                                           2                                     11-10439